Case 1:

ee Jul AG 2ORG

20-cv-00514 Document 2 Filed 07/29/20 Page Jj

ATH ERIN. OS TRICT GE

~~ DSLOHEE  KMIGHT ____. ao

 

 

 

 

 

 

   

UNITED. STATES DIST BLOCK GG # a
WEST KG Pe
co VaO-eveoospep

 

 

oo |
( LLY

 

| wi ‘7 aul me IGE § : he iets

Ag
2M; segs
aud 20/4 Y

 

 

 

Ad
_ LLL Ab fant

 

plop, af 20%, Dol, 2012, POLS arid DOfl aoe

 

 

LWA EFOLIND)

 

 

 
 

Th Austohe af Sud Lo Saws bball] Mid Caner

GLOH. Late ba La Hiaey
JOT 1 O16 LO i AY} and PWS

  

 

 

3 yer ce tose 2efe' g 2011) 20/2; 2018 ere) 224. or,

 

 

 

 

 

 

 

 

(ha, | Le thn Lot taren hast, mcd tlhe
— DLE mS “frie, Regs pics
_ ie Ze pe dienes Daag act. dad. Lo
a VA. pa 6 Ll, 7

Jf =z)
=

ete

 
Case 1:

  

20-cv-00514 Document 2 Filed 07/29/20 Page 2 of 3 PagelD #: 5

 

 

 

aS sa Ie aie Jt

 

Fe

LO Capt, GHEE.

AAS) ef Gold, + IB LS BOKL BO SOS aad 204,

 

 

 

 

 

Seat ardye get latahe LL bank, -
on olitout opto botivert _=pot! Poh, cplty

epee a ete accel i Le lie bed Ee -
3 2, ——

mr a =

 

eee £02 yan

 

_ Co aul “1'wW 0

 

for

fon whe Cty

RS S 2, 20/9. hisheel ie, LeeaLs ae
Arion obitisat haf CALA ChArak . ope

IES LYYOY Lou Chatty 4 PiLefhonert._
wdaa te } Add Odd ita

Yho I/F i77 of Od lated, ets Uaborvasd Jor

2024 Ag diacat, QIitionn 4

2010 Qo! nob2,: ein aul 201, fan eu
i bet Bia Bete MY, Tbr Not-

Bad

CUD AL

Count Throng

 

GOL pie Cau pl 2002. Z

 

- asp dee

VL
/

PH po?

ae OL,
dinal fre 0p pcg “fo
O/ tp toolset A)

Dad
CAMS

 
; Case ‘1:

LEE S, beter prioyatia shor Leak, the

20-cv-00514 Document 2 Filed 07/29/20 Page 3 of 3 PagelD #: 6

- _Goent, PBUNY

 

 

 

 

 

 

Count Five ———— _. =

 

 

 

 

 

 

ian tb - Kol io of —— a

ae

Prbbinesy geal pogrete int, op thoSas) [7

 

G18, otal QO) QraeiA

   
  

outant tt . S Dake HE ga tg And

4 ethive . bet

 

 

a

 

 

 

 

 

 

At Ch- fe LA fn ZA A 2 =
Neer, 4 eas i ee
LV DT) D&E, an

 

 

ip Frere ine g0 5)
